Case 1:21-cv-01209-JMF Document 7 Filed 02/17/21 Page 1of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

86 Chambers Street
New York, New York 10007

February 16, 2021

VIA ECF

Hon. Jesse M. Furman
United States District Judge
United States District Court
40 Foley Square

New York, New York 10007

Re: Garcia vy. Decker et al., No. 21 Civ. 1209 (JMF)
Dear Judge Furman:

This Office represents the government in the above-referenced habeas corpus action. As
required by the Court’s Notice of Conference, the parties have conferred in advance of the
conference currently scheduled for February 18, 2021. See ECF No. 2. Petitioner’s counsel has
informed the government that he intends to file a motion for a preliminary injunction today. On
behalf of both parties, the government write to respectfully request the Court adjourn the February
18, 2021 conference and endorse the agreed-upon briefing schedule.

e Government’s joint opposition to the habeas petition and the preliminary injunction —
February 26, 2021
e Petitioner’s reply — March 1, 2021.

Petitioner’s counsel respectfully requests that the Court schedule oral argument for the
week of March 1, 2021 after briefing is completed. The government takes no position on the
petitioner’s request for oral argument.

I thank the Court for its consideration of this request.

 

 

Application GRANTED. The conference Respectfully submitted,
currently scheduled for Feburary 18, 2021 is AUDREY STRAUSS
ADJOURNED to March 4, 2021 at 2:00 p.m. United States Attorney for the
The Clerk of Court is directed to terminate ECF Southern District of New York
No. 3. SO ERED.
By: _s/ Rebecca R. Friedman
Rebecca Friedman
Assistant United States Attorney
ebruary 16, 2021 Telephone: (212) 637-2614

Facsimile: (212) 637-2686
E-mail: rebecca.friedman@usdoj.gov

cc: Counsel of record (via ECF)
